On Petition for Rehearing.
Per Curiam.
In this case the principal contention was that the act of March 6, 1897, amending section 9 of the act to provide for the incorporation of street railroad companies, was inoperative and void because in contravention of section 13 of article 11 of the constitution of this State. In arriving at the conclu*157sion reached in the original opinion, we had the benefit of the opinion of the circuit justice, delivered in the case of the Central Trust Co. v. Citizens’ Street R. R. Co., reported in 80 Fed., 218, and also of the very able argument addressed to the justice in that case by the eminent counsel for the complainant.
After carefully considering, not only the arguments presented in this case, but also the arguments and opinion referred to, and all the light that we could obtain upon the question, we were constrained to hold that the contention that the legislation in question was in violation of the constitution of this State was without just foundation, and that the act was in harmony therewith. The question thus presented to us was purely one arising upon the construction of the constitution of this State.' Such a question, when presented to this court, is one that it must decide upon its own judgment as to the requirements of the state constitution. While in search of assistance and information to enable us to decide such a question correctly, it is eminently proper and necessary that we should examine, weigh, and consider, not only the arguments of counsel, but also the adjudications of courts and the opinions of judges, in other jurisdictions, upon similar or analogous provisions of this or other constitutions, and give to them such weight as in our opinion they are justly entitled to; but, after that has been done, the responsibility rests upon us, and us' alone, and that responsibility cannot be shirked, evaded, or avoided.
What the constitution of the United States and the laws of Congress, or treaties made thereunder, require, is to be finally determined by the Supreme Court of the United States; and its decisions, when made upon such questions, are binding upon the courts in every state, “anything in the constitution or *158laws of any state to the contrary notwithstanding.” Cooley Const. Lim. (6th ed.) pp. 18-23; Black on Interpretation of Laws, pp. 378-380, 427-429; 23 Am. & Eng. Ency. of Law, pp. 37-40, and cases cited.
The interpretation and construction of the statutes of this State, and whether the same have been enacted in accordance with the requirements of the constitution of this State, and are or are not-in violation of any provision of the constitution of this State, however, are questions to be finally determined by this court, and by this court alone. The rule is that the construction put upon the constitution and laws of a state by the court of last resort of such state, and the decision of such court that a law has or has not been passed in conformity with the requirements of the constitution of such state, or that the same is oris not in violation of the constitution of such state, are binding upon the federal courts and will be adopted by them. Black on Interpretation of Laws, pp. 378-381, 427-429; 23 Am. & Eng. Ency of Law, pp. 37-40, and cases cited; Cooley on Const. Lim., pp. 18-23; Black’s Const. Law., p. 140; 35 Central Law Journal, 322; Goodnow v. Wills, 67 Iowa 654; May v. Tenney, 148 U. S. 60, 64, 65; Balkam v. Woodstock Iron Co., 154 U. S. 177, 187-189; Pittsburgh, etc., R. W. Co. v. Backus, 154 U. S. 421; Leeper v. Texas, 139 U. S. 462, 467; Morley v. Lake Shore, etc., R. W. Co., 146 U. S. 162, 166-169; Bauserman v. Blunt, 147 U. S. 647, 652-659; Oakes v. Mase, 165 U. S. 363; Forsyth v. Hammond, 166 U. S. 506, 518-520; Long Island Water Supply Co. v. Brooklyn, 166 U. S. 685, 688; Merchants, etc., Bank v. Pennsylvania, 167 U. S. 461, 462; Water Power Co. v. Water Commissioners, 168 U. S. 349, 357; Backus v. Fort St. Union Depot Co., 169 U. S. 557, 566; Dibble v. Bellingham Bay Land *159Co., 163 U. S. 63; Illinois Central R. Co. v. State of Illinois, 163 U. S. 142; Nobles v. State of Georgia (U. S.), 18 S. C. Rep. 87; McCain v. City of Des Moines, 84 Fed. 726; Leighton v. Young, 52 Fed. 439; Western Union Tel. Co. v. Poe, 64 Fed. 9; Crowther v. Fidelity Insurance, etc., Co., 85 Fed. 41; Hill v. Hite, 85 Fed. 268; Hoge v. Magnes, 85 Fed. 355.
Since the decision of this case, and the filing of the petition for a rehearing, onr attention has been called by appellant’s brief on said petition to the decision of the United States Circuit Court in the case of Central Trust Co. v. Citizens’ Street R. W. Co., 82 Fed. 1, in which the learned judge, who had arrived at a different conclusion before the announcement of our opinion upon the question, adhered to his original conclusion, notwithstanding the opinion announced by this court. We have also examined the opinion, upon appeal, in the Circuit Court of Appeal’s, 83 Féd. 529, and have carefully re-examined the question presented in this regard, not simply as a matter of courtesy to a high court, but constrained thereto by the duty which is cast upon us by the' presentation of the petition for a rehearing. We have done this, not alone because of the importance of the question, but because of the misfortune to the community and the parties especially interested in a' correct decision of the question, that this court should differ from the Circuit Court of the United States upon the question, Upon such re-examination, we are constrained to adhere to our original opinion, that the act in question, even if local and special, is not in contravention of any of the provisions of’the constitution of this State, as contended by the appellant. As the power to amend or repeal the act of 1861 was expressly reserved in section 11 of said act, and as the act of 1897 *160was a valid amendment of said act of 1861, it is not material whether or not the legislature .would have had the power to regulate the fare upon street railroads organized under said act if said section 11 had been omitted therefrom.
In arriving at the conclúsion that the act of 1897 is not in contravention of any provision of the constitution of this State, it has not been necessary for-us to consider any questions arising under the constitution of the United States. As to -such questions, we should be constrained to follow the adjudications, of the Supreme Court of the United States, if any, without in any wise considering whether such a construction should or should not commend itself to our independent judgment. But upon the requirements of the constitution of this State, we are not at liberty to set aside or discard our own views because of the fact that they do not meet with the concurrence or approbation of any other court, however high, or any judge, however eminent. We do not deem it necessary to add anything further to what we have heretofore said upon the-questions involved, but adhering to the opinion originally pronounced in this case, the petition for a rehearing is overruled.